DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note:  All prior art references were disclosed or made available during the examination of parent application 15840720 and can be found in that file wrapper.

Claim Objections
Claims 7, 9, 14, 15, 18, 23, 24, and 26 are objected to because of the following informalities:
Claim 7 – Please delete the word “and” at the end of the “first value” element.
Claim 9 – Please move the word “and” from the end of the first claim element to the end of the second claim element.
Claim 14 – Please delete the word “and” at the end of the first “receive” element.
Claim 15 – Please add the word “and” at the end of the “receive” element.
Claim 15 – At the beginning appears “said said.”  Please delete one “said.”
Claims 18 and 24 – Please change “2,0” to 2.0.”
Claim 23 – Please change “said user interface adapted” to “said user interface is adapted.”
Claim 26 – Please change the term “said user interface adapted to” to “said user interface is adapted to.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites, in the last claim element, “based on data indicative of an order value, said order value being a relation between a highest repetition frequency to be detectable said autocorrelated enveloped signal sequence and said speed of rotation.”  It is not clear what this language means, a word appears to be missing but it is not clear exactly what word or from where.
	Claim 31 recites, in the second-to-last claim element, “the range of input sample values and the index values are selected so that the index values are values within the range of the input signal vector.”  The terms “the range of input sample values” and “the range of the input signal vector” lack antecedent basis.  Further, it is unclear of the modifier “the range” in the recited “the range of input sample values and the index values” applies to both the “input sample values and the index values” or only “input sample values.”  This leaves the scope of the Claim unclear.
	Claim 31 recites, in the last claim element, “the two terms in an input signal product” and “the certain value.”  These terms lack antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-27 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm for determining an operating condition of a rotating machine including a bearing and a shaft through vibration analysis. This judicial exception is not integrated into a practical application because no specific machine is recited in the claims and many machines across many different applications rotate through use of a shaft and bearings. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited vibration sensor and A/D converter would be necessary to implement the algorithm using a digital computer and the recitation of the general-purpose computer elements does not serve to make the mathematical algorithm eligible (see Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5-15, 17, 20-23, 25, 27-30, 32, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahara et al. (US 20080033695 A1)[hereinafter "Sahara"](disclosed by Applicant in the IDS of 12/13/2017), in further view of MILMAN, Andrew, "Mathematical Principles of Remote Sensing: Making Inferences from Noisy Data", Sleeping Bear Press, Michigan, 1999, pp. 215-233 (supplied by Applicant in parent US Application 13/258,729)[hereinafter "Milman"].
Regarding Claims 5 and 32, Sahara discloses a system (and corresponding method) for detecting an operating condition of a machine including a bearing associated with a shaft that rotates at a speed of rotation [Paragraph [0221]], the system comprising:
a vibration sensor configured to detect a mechanical vibration responsive to the rotation of the shaft with respect to the bearing [The sensor of Paragraphs [0223]-[0224]];
an analog to digital converter configured to generate a digital measurement signal responsive to the detected mechanical vibration; said digital measurement signal having a first sample rate [Paragraph [0224] – “The A/D converter 102 samples, at a predetermined sampling frequency, an analog signal that passes through the amplifier/filter 101, and converts the analog signal into a digital signal.”];
one or more hardware processors [The diagnosing system of Fig. 1.] configured to:
generate an enveloped digital signal based on said digital measurement signal [Fig. 1 – Envelope Process 103];
generate a decimated enveloped digital signal based on said enveloped digital signal such that said decimated enveloped digital signal has a reduced sample rate which is lower than said first sample rate [Paragraph [0245] – “Further, a decimation processor 109 may be located in front of the FFT unit 104 to perform a decimation process in consonance with a required frequency.  When the signal decimation process is performed after the envelope process, and the number of points for the FFT operation is reduced to analyze the envelope waveform, both the frequency resolution of the detected signal and the efficiency of the FFT operation can be increased.”]; said decimated enveloped digital signal including a first vibration signal signature dependent on said mechanical vibration, wherein the first vibration signal signature includes a first repetition frequency, said decimated enveloped digital signal including a first signal-to-noise ratio value in respect of said first vibration signal signature [See Figs. 2-5 and Paragraphs [0232]-[0234]]; and
detect an operating condition of the machine based on the enveloped signal sequence [Paragraphs [0236]-[0237]].
Sahara fails to disclose that the one or more hardware processors are configured to:
autocorrelate, in the time domain, a first number of input sample values of said decimated enveloped digital signal, said autocorrelation being performed at a lag, wherein said lag corresponds to a certain number of input sample values, said certain number being a predetermined integer value smaller than said first number;
set said certain number equal to a second number value or to a value higher than the second number value;
generate, from said autocorrelation, an autocorrelated enveloped signal sequence including the second number of autocorrelated sample values so that said autocorrelated enveloped signal sequence has a first repetitive signal component corresponding to said first vibration signal signature, said autocorrelated enveloped signal sequence having a second signal-to-noise ratio value in respect of said first repetitive signal component, said second signal-to- noise ratio value being higher than said first signal-to-noise ratio value; said second number being a positive integer; and
detect an operating condition of the machine based on the autocorrelated enveloped signal sequence.
However, these claim elements amount to the use of an enhancer to perform autocorrelation on the received signals prior to analysis by an FFT unit [See the instant Specification in which the autocorrelation function of Equation (5) on Page 45 is used to produce samples which are suitable for use in FFT 294 on Page 46.].  Sahara performs FFT analysis of the signal data [Fig. 1 – FFT Unit 104].  The use of autocorrelation to reduce signal noise was well-known in the art at the time of invention.  See Page 227 of Milman, which discloses the use of an autocorrelation function [Equation (41)] that is very similar to the autocorrelation function disclosed at the bottom of Page 45 of the instant Specification.  Milman discloses that its autocorrelation function includes the use of selected lag values which produces a selected frequency resolution [See parameters j and j” as described on Pages 227-228](i.e., values summed per j being the recited “a certain number of input sample values, said certain number being a predetermined integer value smaller than said first number” and the total number of input samples being the “first number”) and would include current summation values (corresponding to the various recited “numbers”) and would include “setting said certain number equal to a second number value or to a value higher than the second number value” (i.e., values summed per j+j”).  Page 228 of Milman goes on to teach that the use of this function is effective at reducing noise.  The use of a unit to perform autocorrelation prior to analysis by the FFT unit of Sahara would have been obvious because Sahara teaches that “The most difficult problem for a prediction of an abnormality is that when an S/N ratio of an abnormality signal, or a signal (abnormality prediction signal) that indicates a sign of an abnormality, to a noise signal is small, the noise signal may erroneously be regarded as an abnormality signal or an abnormality prediction signal” [Paragraph [0027]] and autocorrelation is a method known to be effective at reducing noise and identifying periodic signals in the data.

Regarding Claim 6, the combination of Sahara and Milman would disclose that said one or more hardware processors are configured to: generate an autocorrelated sample value based on a third number of input signal products; said third number being a positive integer [Performing the autocorrelation of Milman on signal values includes generating a current autocorrelation term for a particular summation value.].

Regarding Claim 7, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: generate a data value indicative of said third number based on a first value indicative of said first number, and a second value indicative of said second number, and said predetermined integer value [Performing the autocorrelation of Milman on signal values which includes the total sample number (first value/number), current summation value (second value/number), and current autocorrelation term (third value/number).].

Regarding Claim 8, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: generate a data value indicative of said third number [Milman – current autocorrelation term (third value/number)] based on a Signal-to-Noise Ratio improver value [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
], and data indicative of said second number [Milman – current summation value (second value/number)].

Regarding Claim 9, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to:
generate a sum value by calculating a sum of the second value and the predetermined integer value [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
];
generate a difference value by calculating a difference between the first value and said sum value [Milman, Page 227 – “lag j” runs from 0 to N[.]”  The bottom term of Equation (41) is “j”.]; and
generate said third number based on said calculated difference value [Evaluation of Equation (41).].

Regarding Claim 10, the combination of Sahara and Milman would disclose that said certain number is a predetermined integer value equal to, or greater than, said second number value [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
].

Regarding Claim 11, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: generate an input signal product by multiplying a first input sample value at a first sample position with a second input sample value at a second sample position [Evaluation of Equation (41).], said second input sample value being separated from said first input sample value by at least a certain number of sample values, wherein said certain number is equal to, or larger than [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
] said predetermined integer value [Milman – 
    PNG
    media_image2.png
    30
    20
    media_image2.png
    Greyscale
].

Regarding Claim 12, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: generate said autocorrelated sample value by adding said third number of input signal products [Evaluation of the summation of Equation (41).].

Regarding Claim 13, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: receive data indicative of said first number [Milman – “N”], and receive data indicative of said second number [Milman – current summation value (second value/number)], and receive data indicative of said certain number [Milman – “lag j”]; and set the third number value [Milman – current autocorrelation term (third value/number)] equal to the difference between the first number and the sum of said certain number and said second number [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
.Milman, Page 227 – “lag j” runs from 0 to N[.]”  The bottom term of Equation (41) is “j”.].

Regarding Claim 14, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to:
receive data indicative of said second number [Milman – current summation value (second value/number)],
receive data indicative of said Signal-to-Noise Ratio improver value [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
]; and
set the third number value equal to the product of the second number value and the Signal-to-Noise Ratio improver value [Milman – current autocorrelation term (third value/number)].

Regarding Claim 15, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: receive data indicative of said second number [Milman – current summation value (second value/number)]; set an integer data value indicative of said certain value equal to the second number value or to a value higher than the second number value [Milman – 
    PNG
    media_image1.png
    52
    69
    media_image1.png
    Greyscale
].

Regarding Claim 17, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: set the second number value equal to an integer value based on data indicative of a frequency resolution to be achievable by means of analysis of the output signal sequence [Milman – current summation value (second value/number) set according to total chosen sample limit.].

Regarding Claim 20, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: set the second number value based on said data indicative of a frequency resolution to be achievable by means of analysis of the autocorrelated enveloped signal sequence; and based on data indicative of said sample rate; and based on data indicative a highest repetition frequency to be detectable in said autocorrelated enveloped signal sequence [Paragraph [0224] of Sahara – “The A/D converter 102 samples, at a predetermined sampling frequency, an analog signal that passes through the amplifier/filter 101, and converts the analog signal into a digital signal.”Milman – current summation value (second value/number) set according to total chosen sample limit.].

Regarding Claim 21, the combination of Sahara and Milman would disclose that said one or more hardware processors are further configured to: set the second number value to a predetermined value [Milman – current summation value (second value/number) set according to total chosen sample limit.].

Regarding Claim 22, the combination of Sahara and Milman would disclose a user interface adapted to allow a user to enter data indicative of said second number; wherein said user interface is adapted to deliver said data indicative of said second number to said one or more hardware processors [Paragraph [0271] of Sahara – “The flash memory 222 is a 4 MB memory that serves as a program storage area. A program that performs a processing sequence shown in FIG. 18 is stored in the flash memory 222.”].

Regarding Claim 23, the combination of Sahara and Milman would disclose that said user interface is adapted to allow a user to set the second number value [Paragraph [0271] of Sahara – “The flash memory 222 is a 4 MB memory that serves as a program storage area. A program that performs a processing sequence shown in FIG. 18 is stored in the flash memory 222.”].

Regarding Claim 25, Sahara discloses a detector for generating a value indicative of said speed of rotation of said rotatable shaft; wherein said one or more hardware processors are further configured to: receive said speed of rotation value [Paragraph [0225] – “The characteristic frequency is determined by a rotational speed which is detected by a rotation sensor (not shown) provided on a rolling bearing and an internal specifications of the bearing.”].

Regarding Claim 27, the combination of Sahara and Milman would disclose that said decimated enveloped digital signal includes a second vibration signal signature including a second repetition frequency [See Figs. 2-5 and Paragraphs [0232]-[0234] of Sahara]; and wherein said one or more hardware processors are further configured to: process said first number of input sample values such that said autocorrelated enveloped signal sequence has a second repetitive signal component corresponding to said second vibration signal signature, and such that said autocorrelated enveloped signal sequence has a third signal-to-noise ratio value in respect of said second repetitive signal component, wherein the third signal-to-noise ratio value is higher than said first signal-to-noise ratio value even when said second repetition frequency is different from said first repetition frequency [The use of autocorrelation to reduce signal noise per the teachings of Milman.].

Regarding Claim 28, Sahara discloses that said vibration sensor is a shock pulse sensor [Paragraph [0376] – “a shock pulse sensor, can be employed as the vibration sensor 511.”].

Regarding Claim 29, Sahara discloses that said vibration sensor is a resonant shock pulse sensor [Paragraph [0376] – “a shock pulse sensor, can be employed as the vibration sensor 511.”  It is inherent that the sensor has a mechanical resonance frequency.].

Regarding Claim 30, Sahara discloses that said resonant shock pulse sensor shock pulse sensor has a mechanical resonance frequency [Paragraph [0376] – “a shock pulse sensor, can be employed as the vibration sensor 511.”  It is inherent that the sensor has a mechanical resonance frequency.].

Regarding Claim 33, Sahara discloses a non-transitory computer-readable medium on which is stored a computer program for detecting an operating condition of a machine including a bearing associated with a shaft that rotates at a speed of rotation, the computer program comprising computer readable code means which, when said computer program is run on a computer, causes the computer [Paragraph [0221].The diagnosing system of Fig. 1.] to perform the steps of:
receiving a digital measurement data signal responsive to mechanical vibration emanating from the bearing during rotation of the shaft, said digital measurement data signal having a first sample rate [The sensor of Paragraphs [0223]-[0224]];
enveloping said digital measurement data signal, thereby generating an enveloped digital signal [Fig. 1 – Envelope Process 103];
decimating said enveloped digital signal, thereby generating a decimated enveloped digital signal such that said decimated enveloped digital signal has a reduced sample rate which is lower than said first sample rate [Paragraph [0245] – “Further, a decimation processor 109 may be located in front of the FFT unit 104 to perform a decimation process in consonance with a required frequency.  When the signal decimation process is performed after the envelope process, and the number of points for the FFT operation is reduced to analyze the envelope waveform, both the frequency resolution of the detected signal and the efficiency of the FFT operation can be increased.”]; and
detecting an operating condition of the machine based on the enveloped signal sequence [Paragraphs [0236]-[0237]].
Sahara fails to disclose that the computer performs the step of:
autocorrelating, in the time domain, a first number of input sample values of said decimated enveloped digital signal, said autocorrelation being performed at a lag; and
detecting an operating condition of the machine based on the autocorrelation.
	However, these claim elements amount to the use of an enhancer to perform autocorrelation on the received signals prior to analysis by an FFT unit [See the instant Specification in which the autocorrelation function of Equation (5) on Page 45 is used to produce samples which are suitable for use in FFT 294 on Page 46.].  Sahara performs FFT analysis of the signal data [Fig. 1 – FFT Unit 104].  The use of autocorrelation to reduce signal noise was well-known in the art at the time of invention.  See Page 227 of Milman, which discloses the use of an autocorrelation function [Equation (41)] that is very similar to the autocorrelation function disclosed at the bottom of Page 45 of the instant Specification.  Milman discloses that its autocorrelation function includes the use of a selected lag value which produces a selected frequency resolution [See parameter j” as described on Pages 227-228](i.e., the recited “predetermined integer number”) and would include current summation values (i.e., the “second number”).  Page 228 of Milman goes on to teach that the use of this function is effective at reducing noise.  The use of a unit to perform autocorrelation prior to analysis by the FFT unit of Sahara would have been obvious because Sahara teaches that “The most difficult problem for a prediction of an abnormality is that when an S/N ratio of an abnormality signal, or a signal (abnormality prediction signal) that indicates a sign of an abnormality, to a noise signal is small, the noise signal may erroneously be regarded as an abnormality signal or an abnormality prediction signal” [Paragraph [0027]] and autocorrelation is a method known to be effective at reducing noise and identifying periodic signals in the data.

Claims 18 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahara et al. (US 20080033695 A1)[hereinafter "Sahara"](disclosed by Applicant in the IDS of 12/13/2017), in further view of MILMAN, Andrew, "Mathematical Principles of Remote Sensing: Making Inferences from Noisy Data", Sleeping Bear Press, Michigan, 1999, pp. 215-233 (supplied by Applicant in parent US Application 13/258,729)[hereinafter "Milman"] and Rouse, What is Nyquist Theorem?, WhatIs.com, September 2005 (retrieved from http://whatis.techtarget.com/definition/Nyquist-Theorem by the Examiner on 1/4/2016)(provided by the Examiner in parent US Application 13/258,729).
Regarding Claim 18, Sahara and Milman fail to disclose that said one or more hardware processors are further configured to: set the second number value equal to the product of a value indicative of said frequency resolution and a constant, wherein the constant has a value equal to 2 or a value larger than 2.0.
	The Examiner takes Official Notice that it was well known in the art at the time of invention that a signal should be sampled at a rate of at least twice the frequency of the signal in order to prevent problematic aliasing issues [See Rouse, What is Nyquist Theorem?, WhatIs.com, September 2005, retrieved from http://whatis.techtarget.com/definition/Nyquist-Theorem by the Examiner on 1/4/2016].  It would have been obvious to set the first number at a ratio of at least double the frequency resolution to be used by the FFT when performing the autocorrelation in order to avoid aliasing issues.

	Regarding Claim 24, Sahara and Milman fail to disclose that said one or more hardware processors are further configured to: control said sample rate so that
fSR = C * Y * fROT wherein
fsR is said sample rate;
C is a constant having a value equal to 2 or a value larger than 2.0;
Y is an order value; and
fROT is said speed of rotation of said rotatable shaft.
	The Examiner takes Official Notice that it was well known in the art at the time of invention that a signal should be sampled at a rate of at least twice the frequency of the signal in order to prevent problematic aliasing issues [See Rouse, What is Nyquist Theorem?, WhatIs.com, September 2005, retrieved from http://whatis.techtarget.com/definition/Nyquist-Theorem by the Examiner on 1/4/2016].  It would have been obvious to set the sampling frequency of Sahara [Paragraph [0224] – “The A/D converter 102 samples, at a predetermined sampling frequency, an analog signal that passes through the amplifier/filter 101, and converts the analog signal into a digital signal.”] to at least double the frequency of the components being analyzed when performing the autocorrelation in order to avoid aliasing issues.  Doing so would have met the requirements of Claim 24.

	Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sahara et al. (US 20080033695 A1)[hereinafter "Sahara"](disclosed by Applicant in the IDS of 12/13/2017), in further view of MILMAN, Andrew, "Mathematical Principles of Remote Sensing: Making Inferences from Noisy Data", Sleeping Bear Press, Michigan, 1999, pp. 215-233 (supplied by Applicant in parent US Application 13/258,729)[hereinafter "Milman"] and Syu (US 20090259348 A1).
Regarding Claim 26, Sahara fails to disclose that said user interface is adapted to allow a user to set a speed of rotation value to a selectable value; wherein said one or more hardware processors are further configured to: receive said speed of rotation value.  However, Syu discloses a computer that has a user interface that allows a user to set a shaft rotation speed [See Fig. 3 and Paragraph [0024]].  It would have been obvious to utilize such a user interface because doing so would have provided a convenient manner for a user to control the rotation speed of the shaft.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. US 10852179 B2 in view of Milman.  The instant claims are broader than the patented claims (except for instant Claim 16, which is equal in scope) except for the instant claims recite “setting said certain number equal to a second number value or to a value higher than the second number value” which is obvious per Milman [See the prior art discussion above – (values summed per j+j”)].
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent No. US 10852179 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 41 reads on the broader instant claim 33.

Allowable Subject Matter
Claim 16 would be objected to as being dependent upon a rejected base claim, but would be allowable over the prior art (other rejections exists under 35 USC 101, 112, and double patenting) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865